Name: Commission Regulation (EC) No 1710/1999 of 30 July 1999 determining the extent to which applications lodged in July 1999 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  tariff policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 31. 7. 1999L 201/62 COMMISSION REGULATION (EC) No 1710/1999 of 30 July 1999 determining the extent to which applications lodged in July 1999 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1899/97 (1) setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94, as amended by Regulation (EC) No 2719/98 (2) and in particular Article 4(5) thereof, (1) Whereas the applications for import licences lodged for the third quarter of 1999 are, in the case of some products, for quantities less than or equal to the quant- ities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 1999 submitted under Regulation (EC) No 1899/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period of 1 October to 31 December 1999 application may be lodged pursuant to Regu- lation (EC) No 1899/97 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 31 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30.9.1997, p. 67. (2) OJ L 342, 17.12.1998, p. 16. EN Official Journal of the European Communities31. 7. 1999 L 201/63 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1999 1 3,05 2 3,31 4 100,00 7 2,08 8 9,88 9 2,38 10 100,00 11 100,00 44 3,24 45 100,00 12 100,00 14  15 3,95 16 6,45 17  18  19 100,00 21 100,00 23 100,00 24 55,56 25 100,00 26  27 100,00 28  30  32  33  34  35  36  37 5,72 38 100,00 39  40 100,00 43  ANNEX II (t) Group No Total quantity available for the period 1 October to 31 December 1999 1 3 990,00 2 390,00 4 10 026,40 7 2 520,00 8 630,00 9 1 404,14 10 1 165,50 11 270,00 44 330,00 45 696,00 12 1 120,00 14 2 100,00 15 1 470,00 16 420,00 17 900,00 18 180,00 19 360,00 21 1 322,00 23 1 340,00 24 120,00 25 2 774,16 26 180,00 27 1 305,58 28 252,00 30 1 080,00 32 420,00 33 300,00 34 1 500,00 35 120,00 36 600,00 37 150,00 38 285,00 39 960,00 40 330,00 43 600,00